Citation Nr: 1502229	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, including as due to herbicide exposure.
 
2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Rhett T. Smith, Attorney at Law




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008, March 2011 and February 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is again required before the claims can be properly adjudicated. 

Regarding the Veteran's claim for whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, including as due to herbicide exposure, the Board notes that the record contains an August 2014 Examination Request Report which detailed physician instructions of "PN Nehmer Review Project."  To date, there is no indication that any examination, review of the records or opinion provided by an examiner regarding peripheral neuropathy has either been undertaken or associated with the virtual claims file.   

Therefore, the Board finds that it must remand the appeal so that formal steps may be undertaken to search for any missing records, and if the missing records cannot be located, to attempt the reconstruction of the record.  See 38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 19.9 (2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Regarding the Veteran's claim for a higher initial rating in excess of 30 percent for his service-connected PTSD, the Board notes that in its March 2013 remand, the Board determined that a new VA psychiatric examination to determine the current severity of his service-connected PTSD was warranted.  Per the March 2013 remand instructions, the Veteran underwent a VA examination in December 2013.  The examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform his occupational tasks which corresponds squarely with the schedular requirements for the assignment of a 30 percent disability rating.  However, in a September 2014 correspondence, the Veteran described symptoms and an overall disability picture significantly worse than those noted during his most recent December 2013 VA examination.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board understands that the Veteran is frustrated with the delays in the appeal, and deeply regrets any additional delay that results from this remand.  Nevertheless, the believes that a medical examination assessing the current severity of the Veteran's PTSD disability is necessary to adequately decide this claim. 

Regarding the Veteran's claim for TDIU, the Board notes that further development and adjudication of the Veteran's claim for an initial evaluation in excess of 30 percent for service-connected PTSD and whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, including as due to herbicide exposure  may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should take appropriate steps to obtain and associate with the claims file all of the Veteran's records in connection with his claim for whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, including as due to herbicide exposure to include any examination report or opinion associated with an August 2014 Examination Request Report which detailed physician instructions of PN Nehmer Review Project.  

3.  The RO/AMC should fully document all its actions to obtain and/or reconstruct these missing records.  Efforts to obtain or reconstruct them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain or reconstruct the missing records would be futile.  If any of the missing records cannot be found or reconstructed, a memorandum outlining all steps taken to obtain and/or reconstruct the records should be prepared and a copy of this memorandum should be provided to the Veteran and placed in the claims file. 

4.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  If available, this examination should be conducted by an examiner who has not previously evaluated the Veteran.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.  Further, the examiner should comment as to the impact of the Veteran's PTSD on his employment to specifically include an opinion as to whether the Veteran's PTSD precludes substantially gainful employment.

Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

5.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




